DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because they fail to label the element boxes in figures 6.  Without some indication as to the content of the boxes it is not clear as to what the elements are and they are not explanatory to a reader as a quick method of determining the general background of the invention.   	
See MPEP 608.02 and 37 CFR 1.84 (o) -- Legends  
           Suitable descriptive legends may be used, or may be required by the Examiner, where necessary for understanding of the drawing, subject to approval by the Office. They should contain as few words as possible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3232192 (the ‘192 patent).
It is noted that the publication date of the ‘192 patent is less than one year prior to the applications priority date and includes joint inventors.  Because the reference 
Regarding claim 1, the ‘192 patent discloses a method of performing at least subsurface characterization of a sample using an atomic force microscopy system comprising a probe comprising a cantilever and a probe tip arranged on the cantilever, and a detector for sensing a probe tip position, and wherein the system is configured for positioning the probe tip relative to the sample, wherein the method comprises: providing an actuation signal to the probe using an actuator for inducing movement between the probe tip and the sample in a direction towards and away from the sample for enabling contact between the probe tip and a surface of the sample (‘During scanning, the probe tip 9 is brought in contact with the surface of the sample 5. For example the probe tip 9 may be scanned across the surface of the sample 5 in contact 
Regarding claim 6, the ‘192 publication discloses the method according to claim 1, wherein, during at least one interval, during contact of the probe tip with the surface of the sample, a plurality of modulation frequencies are applied simultaneously (‘In essence, by applying a further acoustic input signal having a frequency f2 that is slightly offset from the frequency f1 of the (first) acoustic input signal, a mixed signal may be obtained therefrom comprising frequency components at the difference frequency |f2 -f1 | and at the superposed frequency (f1 +f2 ).’ P 9).
Regarding claim 15, the ‘192 publication discloses an atomic force microscopy system for performing at least subsurface characterization of a sample, the system comprising a probe comprising a cantilever and a probe tip arranged on the cantilever, and wherein the system is configured for positioning the probe tip relative to the sample, the system comprising: an actuator configured to actuate the probe for causing movement of the probe tip (fig. 2, element 42), a controller configured to provide an actuation signal to the probe using the actuator for inducing movement between the probe tip and the sample in a direction towards and away from the sample for enabling contact between the probe tip and a surface of the sample, wherein at least during a portion of contact between the probe tip and the surface of the sample the actuation signal is adapted to vibrate the probe tip at at least one modulation frequency for making a subsurface measurement of the sample (fig. 2, element 33), and a detector configured to detect a deflection of the probe tip, wherein an output signal indicative of a 
Regarding claim 16, the ‘192 publication discloses a lithographic system for manufacturing of a multilayer semiconductor device, wherein the system comprises an atomic force microscopy system for performing at least subsurface characterization of a sample, the system comprising a probe comprising a cantilever and a probe tip arranged on the cantilever, and wherein the system is configured for positioning the probe tip relative to the sample, the system comprising: an actuator configured to actuate the probe for causing movement of the probe tip (fig. 2, element 42), a controller configured to provide an actuation signal to the probe using the actuator for inducing movement between the probe tip and the sample in a direction towards and away from the sample for enabling contact between the probe tip and a surface of the sample, .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the ‘192 patent, as discussed above.
Regarding claims 3, 5, and 8-14, these modifications are within the skill of a person having ordinary skill in the art and do not constitute an inventive step.
Allowable Subject Matter
Claims 2, 4, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose the method according to claim 1, herein, during contact of the probe tip with the surface of the sample, a first time interval is used for performing topography characterization and a second time interval is used for performing subsurface characterization, wherein the first time interval differs from the second time interval, and wherein during the second time interval the actuation signal includes at least one modulation frequency.
The closest prior arts of record are EP 3232192 (the ‘192 patent) and US 2014/0026263 (Humphris).  The ‘192 patent discloses the performing subsurface characterization but does not disclose an interval for performing topography characterization.  Some topographical information could be extracted from the signal, but there is no obvious reason to modify the ‘192 publication to include a time interval specifically for topographical characterization, and the method of the ‘192 patent would not allow for this information to be gathered separately from the subsurface characterization data.
Humphris discloses a method of performing at least subsurface 
Humphris does not disclose subsurface characterization, and or vibrating the probe at at least one modulation frequency.  Humphris modulates the probe for moving toward and away from the surface only.  These arts, taken alone or together, do not disclose the subject matter of claims 2, 4, and 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782.  The examiner can normally be reached on 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2896